Case 4:18-cv-00519-ALM Document 42-1 Filed 12/23/19 Page 1 of 3 PageID #: 765




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION



WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,                       Case No. 4:18-cv-00519-ALM

             Plaintiffs,
                                           JURY TRIAL DEMANDED
      v.

BANK OF AMERICA CORP.,

             Defendant.



                     DECLARATION OF ASHBEY MORGAN
           IN SUPPORT OF DEFENDANT’S MOTION TO ENFORCE P.R. 3-1
Case 4:18-cv-00519-ALM Document 42-1 Filed 12/23/19 Page 2 of 3 PageID #: 766




       I, Ashbey Morgan, hereby declare as follows:

       1.       I am an attorney with the law firm of Gibson, Dunn & Crutcher LLP, counsel for

Defendant in the above-captioned matter. I am a member in good standing of the State Bar of

Texas. I submit this declaration in support of Defendant’s Motion to Enforce P.R. 3-1. I make

this declaration on my own knowledge, and I would testify to the matters stated herein under oath

if called upon to do so.

       2.       Attached as Exhibit A hereto is a true and correct copy of Plaintiffs Wapp Tech

Limited Partnership’s and Wapp Tech Corp.’s (collectively, “Wapp”) Disclosure of Initial

Infringement Contentions Pursuant to P.R. 3-1 and 3-2, which were served on November 7, 2019,

with certain portions that are referenced in the motion highlighted pursuant to L.R. CV-7(b).

       3.       Attached as Exhibit B hereto is a true and correct copy of Wapp’s Updated

Disclosure of Initial Infringement Contentions Pursuant to P.R. 3-1 and 3-2, which were served on

December 2, 2019, with certain portions that are referenced in the motion highlighted pursuant to

L.R. CV-7(b).

       4.       Attached as Exhibit C hereto is a true and correct copy of an email from Neema

Jalali, counsel for Defendant, to Henrik Parker, counsel for Wapp, dated November 14, 2019.
Case 4:18-cv-00519-ALM Document 42-1 Filed 12/23/19 Page 3 of 3 PageID #: 767




       I declare under penalty of perjury that the foregoing is true and correct. Executed on

December 23, 2019, in Dallas, Texas.



                                             /s/ Ashbey Morgan__________________________
                                             Ashbey Morgan
